Name: Council Implementing Regulation (EU) 2017/1942 of 25 October 2017 implementing Article 15(3) of Regulation (EU) No 747/2014 concerning restrictive measures in view of the situation in Sudan
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: nan

 26.10.2017 EN Official Journal of the European Union L 276/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1942 of 25 October 2017 implementing Article 15(3) of Regulation (EU) No 747/2014 concerning restrictive measures in view of the situation in Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 747/2014 of 10 July 2014 concerning restrictive measures in view of the situation in Sudan and repealing Regulations (EC) No 131/2004 and (EC) No 1184/2005 (1), and in particular Article 15(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 July 2014, the Council adopted Regulation (EU) No 747/2014. (2) On 17 October 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1591 (2005) updated the information relating to one person subject to restrictive measures. (3) Annex I to Regulation (EU) No 747/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 747/2014 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2017. For the Council The President M. MAASIKAS (1) OJ L 203, 11.7.2014, p. 1. ANNEX The entry concerning ALNSIEM, Musa Hilal Abdalla is replaced by the following entry: 2. ALNSIEM, Musa Hilal Abdalla Alias: a) Sheikh Musa Hilal; b) Abd Allah; c) Abdallah; d) AlNasim; e) Al Nasim; f) AlNaseem; g) Al Naseem; h) AlNasseem; i) Al Nasseem Designation: a) formerly Member of the National Assembly of Sudan from Al-Waha district; b) formerly special adviser to the Ministry of Federal Affairs; c) Paramount Chief of the Mahamid Tribe in North Darfur Date of birth: a) 01 Jan. 1964; b) 1959 Place of birth: Kutum Nationality: Sudan Address: a) Kabkabiya, Sudan; b) Kutum, Sudan (Resides in Kabkabiya and the city of Kutum, Northern Darfur and has resided in Khartoum). Passport: a) Diplomatic Passport D014433, issued on 21 Feb. 2013 (Expired on 21 Feb. 2015); b) Diplomatic Passport D009889, issued on 17 Feb. 2011 (Expired on 17 Feb. 2013). Identification: Certificate of Nationality A0680623. Date of UN designation:25 April 2006. Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5795065 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Alnsiem was listed on 25 April 2006 by paragraph 1 of resolution 1672 (2006) as Paramount Chief of the Jalul Tribe in North Darfur . Report from Human Rights Watch states they have a memo dated 13 February 2004 from a local government office in North Darfur ordering security units in the locality  to allow the activities of the mujahideen and the volunteers under the command of the Sheikh Musa Hilal to proceed in the areas of [North Darfur] and to secure their vital needs . On 28 September 2005, 400 Arab militia attacked the villages of Aro Sharrow (including its IDP camp), Acho, and Gozmena in West Darfur. We also believe that Musa Hilal was present during the attack on Aro Sharrow IDP camp: his son had been killed during the SLA attack on Shareia, so he was now involved in a personal blood feud. There are reasonable grounds to believe that as the Paramount Chief he had direct responsibility for these actions and is responsible for violations of international humanitarian and human rights law and other atrocities.